Citation Nr: 0723224	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-24 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left knee traumatic arthritis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).

Procedural history

The veteran served on active duty from October 1948 to 
September 1952.

A January 2004 RO rating decision denied the veteran's 
October 2003 claim for TDIU.  A June 2004 RO rating decision 
granted service connection for left knee traumatic arthritis 
and assigned a 10 percent disability rating.  The veteran 
disagreed with both decisions and timely filed an appeal.

In November 2005, the Board remanded the issues of 
entitlement to an increased disability rating for left knee 
traumatic arthritis secondary to the service-connected left 
ankle fracture residuals and TDIU for further procedural 
development.
 
Issue not on appeal

A January 2004 RO rating decision denied the veteran's 
October 2003 claim for an increased disability rating for his 
service-connected fracture residuals of the left ankle.  The 
veteran appealed to the Board.  In a November 2005 decision, 
the Board denied the veteran's claim for an increased 
disability rating for fracture residuals of the left ankle.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In an Order 
dated October 4, 2006, the Court affirmed the Board's 
decision.  That matter has therefore been resolved.
 
Representation

The veteran was previously represented by Richard A. 
LaPointe, attorney at law.  Mr. LaPointe submitted a 
Termination of Power of Attorney in March 2005, indicating 
that he no longer represented the veteran.  A letter dated 
April 2007 was sent to the veteran inquiring whether he 
intended to seek new representation or represent himself, and 
provided thirty (30) days for his response.  The record 
evidence indicates the veteran did not respond.  As was 
indicated in the April 2007 letter, the Board accordingly 
presumes the veteran intends to represent himself.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  

As was noted in the Introduction, in the November 2005 
decision, the Board remanded the veteran's claims for an 
increased rating and TDIU for further evidentiary 
development.  Moreover, the Remand Order required 
readjudication of the veteran's claim for entitlement to an 
increased rating for the left knee disability, and, if 
appropriate, the readjudication of the veteran's claim 
seeking TDIU, after evidentiary development had been 
completed.  

The record shows that the claims were not readjudicated 
pursuant to the Remand Order.  Thus, remand is necessary 
pursuant to Stegall, supra. 

The Board has previously observed that the veteran's TDIU 
claim was inextricably intertwined with the increased 
disability rating claim.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Thus, although readjudication of the 
TDIU claim was not mandated in the remand, this issue cannot 
be adjudicated by the Board pending readjudication of the 
increased rating issue. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must readjudicate the veteran's claim 
for an increased rating for service-
connected left knee traumatic arthritis, 
taking into consideration any additional 
evidence which has been added to the 
record.  If appropriate, the RO should 
also readjudicate the veteran's claim for 
TDIU benefits.  If the decision remains 
unfavorable to the veteran, a supplemental 
statement of the case (SSOC) should be 
prepared.  The veteran should be provided 
with the SSOC and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if it is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

